Citation Nr: 1520862	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  11-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a right hip condition.

4.  Entitlement to service connection for a left hip condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981, and from January 1991 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's current right shoulder disability is not related to service. 

2.  The most probative evidence of record indicates that the Veteran's current left shoulder disability is not related to service.

3.  There is no competent evidence showing a diagnosis of a bilateral hip disability in service or following service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for establishing entitlement to service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.     § 3.303 (2014).

4.  The criteria for establishing entitlement to service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.     § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a December 2008 letter.  The case was last readjudicated in September 2014.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed.    Cir. 2006). 

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, and VA examination reports. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Id.  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Bilateral shoulder disability

The Veteran contends that his right and left shoulder disabilities had onset in service.  In support of his claims, he submitted witness statements from fellow servicemen who in essence, reported that they served on active duty with the Veteran and he would often complain of shoulder pain.

As an initial matter, the evidence shows that during the pendency of this appeal,    the Veteran has been diagnosed with and treated for bilateral acromioclavicular joint osteoarthritis.  Accordingly, the first element of service connection, a current disability is met.  Thus, the question becomes whether the Veteran's claimed disabilities are related to service.  

The Veteran's service treatment records contain no complaints, findings or diagnosis consistent with a right or left shoulder disability.  After service, VA treatment records in 2009 documented complaints of shoulder pain for many years.  On VA examination in June 2009, the Veteran complained of bilateral shoulder pain.  He denied any injury.  An October 2009 x-ray of the right shoulder noted questionable slight calcific bursitis overlying the proximal anterior aspect of the humerus.  As arthritis was not shown in service or within one year following discharge from service, competent evidence linking the current disability to service is needed to substantiate the claims.  

On the question of a link between the current right and left shoulder conditions and service, the preponderance of the competent and probative evidence is against the claims.

On VA shoulder and arm examination in August 2014, the Veteran complained of shoulder pain for many years, associated with heavy lifting and overhead work as an aircraft mechanic in the military.  It was noted that the Veteran had been treated for shoulder pain in 2009.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the claimed bilateral shoulder disability, diagnosed as bilateral acromioclavicular joint osteoarthritis, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the service treatment records failed to show treatment for a shoulder condition and on examination the Veteran consistently denied shoulder problems.  In this regard, the first recorded complaints of shoulder problems were noted in November 2009, 2.5 years after discharge from service, and at that time he reported that he did hard labor like splitting wood, carpentry, digging post holes, push-ups, and bench presses.  Finally, the examiner concluded that the moderate degenerative arthritis in the bilateral acromioclavicular joints, as shown by x-rays, was attributable to age related changes. 

The Board finds the VA examiner's opinion that the Veteran's right and left shoulder disorders are not related to service to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough  review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the examiner provided an adequate rationale for the opinion provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current right and left shoulder disorders to service.  

While the Veteran believes that his current right and left shoulder disorders are  related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492     F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of shoulder disorders requires medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current bilateral shoulder disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his right and left shoulder disorders is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, there is no competent evidence of arthritis in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Moreover, the most probative and persuasive evidence is against a finding that his current right and left shoulder disorders are related to service.  Accordingly, service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit  
of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection.  As such, that doctrine is not applicable in  the instant appeal, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      Right and left hip disabilities

The Veteran seeks service connection for right and left hip disorders that he claims he developed in service.  In support of his claims, he submitted witness statements from fellow servicemen who reported that they served on active duty with the Veteran and he would often complain of hip pain.

The service treatment records fail to show that the Veteran either suffered from a chronic right or left hip disability, nor was he diagnosed with a chronic hip disorder in service.  Likewise, the Veteran's post-service medical records fail to reflect a diagnosis of a disability affecting the right or left hip, nor was a hip disability noted on VA examination in June 2009.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing a diagnosis or findings related to a chronic right or      left hip disorder.  To the extent that the Veteran may complain of symptoms he attributes to a bilateral hip disability, complaints of symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See generally, McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has a disability existing  on the date of the application, and not for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  In the absence of proof of a current disability, there can be no valid claims for service connection for right and left hip conditions.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.

Accordingly, the preponderance of the evidence is against the Veteran's claims and the claims for service connection for right and left hip disorders are denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right shoulder condition is denied.

Service connection for a left shoulder condition is denied.

Service connection for a right hip condition is denied.

Service connection for a left hip condition is denied.




____________________________________________
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals	


Department of Veterans Affairs


